Citation Nr: 1427262	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-03 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an initial rating for anxiety disorder, NOS, in excess of 10 percent, for the period from February 2, 2005 to December 1, 2012, and in excess of 30 percent from December 1, 2012.

3.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.  

4.  Entitlement to an initial compensable rating for left knee chondromalacia patellae.

5.  Entitlement to an initial compensable rating for right knee chondromalacia patellae.

6.  Entitlement to an initial rating, in excess of 10 percent, for migraines.


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1999 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the VA Regional Office (RO) in Wichita, Kansas, in which the RO, in pertinent part, denied service connection for depression; and granted service connection for an anxiety disorder, evaluated as 10 percent disabling, bilateral plantar fasciitis, evaluated as noncompensable, bilateral chondromalacia patellae, evaluated as noncompensable, and migraines, evaluated as 10 percent disabling, effective from February 2, 2005.  The Veteran filed a notice of disagreement in April 2007 to the initial ratings.  In March 2014, during the appeals process, the anxiety disorder was assigned a higher "staged" rating of 30 percent for the period from December 1, 2012.

The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran does not have a disability of depression.

2.  For the initial rating period, from February 2, 2005 to December 1, 2012, the Veteran's anxiety disorder, NOS, was manifested by moderate anxiety, mild depression, constricted mood, moderately impaired concentration and attention, mild panic attacks at night (weekly or less often), and impaired sleep.

3.  For the initial rating period from December 1, 2012, the Veteran's anxiety disorder resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as: panic attacks more than once a week, depressed mood, anxiety, flattened affect, sleep impairment, impaired impulse control, impaired judgment, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances. 

4.  For the entire initial rating period, bilateral plantar fasciitis manifested as unusual callus formation, some abnormal weight bearing, slight degree of bowing of the Achilles tendons with no bone or flat foot deformity, and pain on use of the feet with no flare-ups. 

5.  For the entire initial rating period, chondromalacia patellae of the left and right knees was manifested by pain, crepitus on use of the knees, and noncompensable limitation of motion.

6.  For the entire initial rating period, characteristically prostrating migraines have occurred irregularly and averaged no more than one in two months over a period of several months.


CONCLUSIONS OF LAW

1.  The criteria for service connection for depression have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, for the initial rating period from February 2, 2005 to December 1, 2012, the criteria for a 30 percent rating, and no higher, for anxiety disorder, NOS, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, for the initial rating period, from December 1, 2012, the criteria for a 50 percent rating, and no higher, for anxiety disorder, NOS, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2013).

4.  For the entire initial rating period, the criteria for a 10 percent rating, and no higher, for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5276 (2013).

5.  For the entire initial rating period, the criteria for a 10 percent rating, and no higher, for left knee chondromalacia patellae have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5260, 5261 (2013).

6.  For the entire initial rating period, the criteria for a 10 percent rating, and no higher, for right knee chondromalacia patellae have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5260, 5261 (2013).

7.  The criteria for a rating in excess of 10 percent for migraines have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.655(b), 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice also must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Veteran's appeal for higher initial ratings arises from a disagreement with the initial evaluation following the grant of service connection for anxiety disorder, NOS, plantar fasciitis, migraines, and chondromalacia patellae; no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also 38 C.F.R. § 3.159(b)(3)(i) (no additional VCAA notice is required by the filing of a notice of disagreement).

In this case, VA met its duty to notify the Veteran.  In an April 2005 letter, VA informed the Veteran of the evidence necessary to substantiate his claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  A March 2006 letter also provided notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. at 473.  Furthermore, in a November 2008 letter, the Veteran was provided notice of how the VA determines a disability rating.  See Vazquez-Flores v. Peake, 22 Vet. app. 37 (2008).  In addition, the Veteran was provided a statement of the case in October 2009 and a supplemental statement of the case in March 2014.

The Board finds that VA also met its duty to assist.  The Veteran reported in June 2005 that he did not have copies of his service treatment records.  In an October 2005 letter, the Veteran was notified that the Records Management Center in St. Louis, Missouri, was unable to obtain his service treatment records, and he was provided a partial list of alternative documents that could substitute for service treatment records.  The RO completed an Unavailability of Service Records Memo in April 2006.  In May 2006, VA received notice from the Air Reserve Personnel Center (ARPC) that no medical/dental records were available for the Veteran.

The Veteran was afforded adequate VA examinations in October and November 2005 and December 2012.  The Veteran's history was taken and complete examinations with clinical measures were conducted, to include review of radiographic images of the feet and knees.  Conclusions reached and diagnoses given were consistent with the examination reports.  During the appeals process, the Veteran reported his disabilities had worsened, and he was scheduled for VA examinations to assist in determining the current severity of his disabilities in December 2012 and January 2013.  The record shows that the Veteran was notified in November 2012, prior to the date of his VA examinations, of the consequences of failing to report for a VA examination under 38 C.F.R. § 3.655 (2013).  The Veteran reported for the December 2012 VA psychiatric examination, but did not report for the January 2013 VA headaches and musculoskeletal examinations.

The Veteran provided authorization to request private treatment records from multiple medical providers.  The requests for records were executed by VA.  In November 2012, the Veteran was notified that the address submitted for one of his private medical providers (K. L.) was incorrect, and the request for his records was returned undeliverable.  The Veteran was directed to return an Authorization and Consent to Release Information form to allow VA to obtain the treatment information, or to obtain the records on his own and submit them to the VA.  The Veteran did not provide a new authorization form and private records from this particular medical provider were not submitted by the Veteran.

When perfecting his appeal in January 2010, the Veteran requested a Board Video Hearing; however, he withdrew this request for a Board hearing in February 2010.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, depression is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Depression

The Veteran is service connected for anxiety disorder, NOS.  He has now claimed service connection for depression.  The Veteran contends that he started having symptoms of depression in the last 18 months of active service due to the long winters and lack of sunlight in England.  The Veteran wrote that "many Americans have problems with seasonal affective disorder, due to the long winter, short days, and overcast weather"; however, for him, it "brought on a severe depression that lasted his whole tour and got worse each winter."  The Veteran also reported that the "depression partly went away when winter ended," but then he experienced anxiety attacks due to his job.  See Attachment for VA Form 21-526, received February 2005; see also Attachment for VA Form 9, received January 2010.

After review of all the lay and medical evidence, the Board finds that the weight of the medical evidence demonstrates that the Veteran does not have a diagnosed disability of depression.  The Veteran was provided VA psychiatric examinations in October 2005 and December 2012, at which times he was diagnosed with an anxiety disorder, not depression.  In December 2012, the VA psychologist specifically noted that the Veteran had generalized anxiety disorder and no other mental disorders.

As a lay person, the Veteran is competent to report his psychiatric symptoms; however, he is not competent to establish the diagnosis and/or etiology of the claimed depression.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The determination as to the diagnosis and etiology of a medical condition requires medical training or expertise, which the Veteran does not have.  As such, the Veteran's statements regarding a diagnosis and nexus are assigned no probative value.  The Board also notes that the Veteran characterized his symptoms as being seasonal due to the climate of a place where he was stationed during active service; and that the Veteran's recent statements focused on his anxiety, rather than depression.  The Board further notes that the Veteran's depressed mood is contemplated by the evaluation for his service-connected anxiety disorder, as discussed below.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with  
38 C.F.R. § 4.25 (2013).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2013).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Here, mental health disabilities are evaluated under the General Rating Formula for Mental Disorders, which is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  Under Diagnostic Codes 9201 to 9440, a 10 percent rating is warranted for mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, and a 30 percent rating is warranted for symptoms to include depressed mood and anxiety.  Separate ratings under Diagnostic Codes 9413 (anxiety disorder) and 9434 (depression) are not possible because separate ratings would constitute inappropriate pyramiding as both codes concern the same symptomatology of the Veteran's mental health disability.  
As the Veteran is service connected for anxiety disorder, the Board is precluded from also assigning a separate rating for the Veteran's symptoms of depression because to do so would constitute pyramiding.  38 C.F.R. § 4.14 (2013).

For these reasons, the Board finds that the weight of the probative evidence, lay and medical, does not warrant service connection for depression.  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issues as an appeal for higher evaluations of the original awards.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.

Initial Rating for Anxiety Disorder, NOS

The Veteran is in receipt of a 10 percent disability rating from February 2, 2005 to December 1, 2012, and 30 percent from December 1, 2012, for anxiety disorder, NOS, under Diagnostic Code 9413.  The Veteran contends that he has panic attacks and sleep impairment that cause him to miss work, and he seeks a higher initial rating for anxiety disorder, NOS.  The Veteran reported that his anxiety attacks led to impaired sleep, which caused concentration problems, which in turn led to poor performance, and a pattern of job hopping that increased his anxiety.  See Attachment for VA Form 9, received January 2010.

Under Diagnostic Code 9413, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  
38 C.F.R. § 4.130.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DSM- IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

After review of the evidence, lay and medical, the Board finds that a higher initial rating for anxiety disorder, NOS, is warranted.  The Board also finds that a staged rating is warranted, as the evidence demonstrates a worsening of mental health symptoms and occupational and social impairment during the initial rating period.

From February 2, 2005 to December 1, 2012:

The Veteran was provided a VA psychiatric examination in October 2005.  The Veteran's service treatment records were not available for review.  The Veteran reported that his mental health symptoms began in 2003 when he experienced anxiety, mostly at night, with breathing difficulties.  He reported that this caused disturbances of sleep and lost efficiency at work.  He also reported that he experienced mild panic attacks varying from once or twice a week to once or twice a month, and that he was prescribed medication.

Upon examination in October 2005, the Veteran was moderately anxious and mildly depressed; mood moderately constricted; and concentration and attention moderately impaired.  The VA physician diagnosed anxiety disorder NOS with panic disorder features, and assigned a GAF of 75, which reflects transient symptoms, if present, and expectable reactions to psychosocial stressors, or resulting in no more than slight impairment in social, occupational, or school functioning.  The VA physician opined that the Veteran's anxiety disorder with panic disorder features was "not severe enough to have led to abnormality in pace, concentration, attention, as well as to have led to impairments of work or schedules."  The Board finds that the weight of the evidence shows that the Veteran's anxiety disorder symptoms were mild with limited impact on employment.

Turning to the lay evidence, the Veteran is competent to report his mental health symptoms, and the Board finds him credible.  The Board also finds the Veteran's description of his panic attacks at night, followed by impaired sleep, and difficulty concentrating at work (symptoms characteristic of a 30 percent evaluation), probative in determining the severity of his anxiety disorder.

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that a 30 percent rating for anxiety disorder, NOS, and no higher, is warranted from February 2, 2005 to December 1, 2012.  38 C.F.R. §§ 4.3, 4.7.

From December 1, 2012:

The Veteran was provided another VA psychiatric examination in December 2010, at which time he was diagnosed with generalized anxiety disorder.  The VA psychologist noted that the Veteran's anxiety symptoms appeared to have worsened since 2005 and were "negatively affecting social, vocational, and familial functioning."  Specifically, the VA psychologist assessed that the Veteran suffered panic attacks more than once a week, depressed mood, anxiety, flattened affect, sleep impairment, impaired impulse control, impaired judgment, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances.  The VA psychologist concluded that the Veteran experienced occupational and social impairment with reduced reliability and productivity; and assigned a GAF score of 59, which reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The Board notes that impaired impulse control and difficulty adapting to stressful circumstances are included in the criteria for a 70 percent rating; however, the Board finds that the weight of the evidence demonstrates that the Veteran's anxiety disorder, NOS, more closely approximates a 50 percent rating.  See 38 C.F.R. § 4.7.  The Veteran's characterization of his anxiety disorder has consistently focused on the repeating cycle of his panic attacks, impaired sleep, and increased anxiety; symptoms evaluated as 30 to 50 percent disabling.  The VA psychologist recorded that, when the Veteran was in a state of anxiety, he experienced difficulty processing information and some memory loss; reflective of symptoms evaluated as 30 to 50 percent disabling.  In addition, the Veteran does not have an inability to establish and maintain effective relationship.  He has relationships with his family members that, while sometimes difficult, are also characteristic of a 50 percent rating.  For these reasons, the Board finds that the Veteran's anxiety disorder, NOS, from December 1, 2012, warrants a 50 percent rating, and no higher.  38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Bilateral Plantar Fasciitis

The Veteran's bilateral plantar fasciitis was initially evaluated as noncompensable, and he seeks an initial rating for his feet disability.  The Veteran contends that his right leg, from the knee down, was in constant pain for approximately 11 years due to running injuries during active service.  The Veteran reported that when he was first diagnosed with plantar fasciitis, during active service, he experienced extreme pain in his arches, heels, and shins; however, after about two years the pain in his arches and heels started to subside.  At the same time, he reported starting to hurt in both shins, knees, and his right ankle.  The Veteran further reported that he still had problems with his feet, right ankle, and shins; that he cannot run without extreme pain; and that his arches have totally lost their natural ability to absorb impact.  See Attachment to VA Form 21-526, received February 2005; see also Attachment VA Form 9, received January 2010.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. §§ 4.40, 4.45.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Id.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013). When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2013).

In this case, the Veteran's bilateral plantar fasciitis was rated by analogy under Diagnostic Code 5099-5024.  Diagnostic Code 5024 provides ratings for tenosynovitis.  The diseases under diagnostic codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under diagnostic code 5002.  38 C.F.R. § 4.71a.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition.

Therefore, the Board has also considered evaluating the Veteran's plantar fasciitis by analogy under Diagnostic Code 5276, which provides ratings for acquired flat foot (pes planus).  A zero percent (noncompensable) evaluation is warranted for mild symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate acquired flat feet; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent evaluation is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.

The Board also considered evaluating plantar fasciitis under Diagnostic Code 5278 for claw foot (pes cavus), acquired, and under Diagnostic Code 5284 for other foot injuries; however, the Board finds that the anatomical location, symptoms, and functional impairment of the Veteran's plantar fasciitis most closely reflect the criteria provided under Diagnostic Code 5276.

After review of all the evidence, lay and medical, the Board finds that for the entire initial rating period, bilateral plantar fasciitis manifested as unusual callus formation, some abnormal weight bearing, slight degree of bowing of the Achilles tendons with no bone or flat foot deformity, and pain on use of the feet with no flare-ups.

In November 2005, the Veteran was provided a VA feet, hands, and joints examination, at which the VA examiner diagnosed plantar fasciitis, recurrent, bilateral feet.  The Veteran reported that during active service he was placed on multiple physical training waivers, underwent physical therapy, and was given orthotics, which provided some relief.  The Veteran also reported that he avoided standing or walking for prolonged periods, as this could aggravate pain in the feet; and that without heavy exertion he was generally able to avoid flare-ups.  The Veteran further noted that he experienced no impact on activities of daily living or any particular loss of time from work related to his plantar fasciitis.  

Upon examination in November 2005, dorsiflexion of bilateral ankles was 20 degrees (normal) and bilateral plantarflexion was 45 degrees (normal) with no evidence bilaterally that repetitive motion increased pain or caused limitations in range of motion.  The arches were well preserved with no bone or flat foot deformity.  There was some unusual callus formation bilaterally suggestive of some abnormal weight bearing; and Achilles tendons were nontender with a slight degree of bowing, approximately three degrees bilaterally.  There was no pain with palpation of the metatarsal heads and full active range of motion of all digits on both feet.  The Veteran wore custom-made orthotics.  X-rays of the feet showed no diagnostic abnormality.

A private treatment record from January 2009 indicates that "over the years [the Veteran's] plantar fasciitis actually got better," and that his symptoms "extended into his legs as shin splints."  The Veteran reported having tried orthotics with only partial relief.  The private examiner treated the Veteran with a trigger point injection for his right leg muscle pain and taped his foot.

The Board notes that the Veteran was scheduled for VA flat foot and ankle conditions examinations in January 2013 to assist in determining the severity of the plantar fasciitis; however, he did not report for these examinations.  38 C.F.R. § 3.655(b).

Turning to the lay evidence, the Veteran is competent to report his symptoms related to his bilateral plantar fasciitis as he sensed them, and the Board finds him credible.  Layno v. Brown, 6 Vet. App 465 (1994).  The Veteran reported pain from use of his feet; however, the Board finds it probative that the Veteran reported that his symptoms of plantar fasciitis improved during service and that since service his musculoskeletal complaints have focused on his right ankle and leg.

The Board finds that the weight of the competent evidence demonstrates that, during the entire initial rating period, the Veteran's symptoms of bilateral plantar fasciitis have been mild and shown improvement.  The Board also finds that there is no functional loss due to flare ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca, 8 Vet. App. at 202.  As such, the weight of the evidence more nearly approximates an initial rating of 10 percent, and no higher, for pain on use of the bilateral feet under Diagnostic Code 5276.

Initial Rating for Bilateral Chondromalacia Patellae

The Veteran has been awarded a noncompensable rating for bilateral chondromalacia patellae by analogy under Diagnostic Code 5299-5257.  The Board notes that the Veteran did not perfect an appeal of the initial rating for chondromalacia patellae; however, this issue was included in the February 2014 supplemental statement of the case, and therefore, remains on appeal.  See VA Form 9, received January 2010; see also Supplemental Statement of the Case, dated February 2014.

VA's General Counsel has interpreted that a veteran who has arthritis and instability in the knees may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  The VA General Counsel subsequently interpreted that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to the arthritis.  See VAOPGCPREC 9-98.

Diagnostic Code 5257, for other impairment of the knee characterized by recurrent subluxation or lateral instability, provides a 10 percent rating for slight knee impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a.

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a noncompensable rating is assigned for limitation of flexion to 60 degrees, a 10 percent rating is assigned for flexion limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.  Pursuant to Diagnostic Code 5261, a noncompensable rating is assigned for limitation of extension to 5 degrees, a 10 percent rating will be assigned for extension of the knee limited to 10 degrees, a 20 percent rating is assigned for extension limited to 15 degrees, a 30 percent rating for limitation to 20 degrees, and a 40 percent rating for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

A veteran can receive separate ratings under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension) for disability of the same joint if both extension and flexion of the knee are impaired to a compensable degree.  VAOPGCPREC 9-2004.

As discussed above, VA must also consider functional loss of a musculoskeletal disability.  Functional loss may occur as a result of weakness, fatigability, incoordination or pain on motion.  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca at 202.

The Veteran was provided a VA feet, hands, and joints examination in October 2005, at which time the VA examiner diagnosed bilateral chondromalacia patellae.  The Veteran reported progressive pain to the front of the knees during active service, for which he was prescribed physical therapy and provided knee bands for support, which offered some relief.  He reported pain returned when he tried running in physical training exercises.  He reported that he took over-the-counter pain medication one to two times a day, and experienced no particular loss of time from work or direct impact on activities of daily living related to the knees.  He reported that he avoided prolonged standing or walking as this could aggravate pain in his knees, and reported flare ups were not a "particular feature" since separation from service.  The Veteran also reported that his right foot/knee condition had always been worse than his left.

Upon examination in October 2005, bilateral knees showed no effusion, erythema, or bone deformity.  Range of motion for extension and flexion was normal bilaterally with mild crepitus; and Lachman's, drawer, and McMurray's tests were negative.  There was no evidence that repetitive motion of the knees further increased pain or caused limitations in range of motion.  The Veteran ambulated without assistance devices, equal and steady weightbearing.  X-rays of the knees showed no evidence of bone, joint, or soft tissue abnormality.
A January 2009 private treatment record indicated that the Veteran had full range of motion of both knees and extension against resistance without pain.  The private examiner assessed that the knees seemed equally normal.

The Board notes that the Veteran was scheduled for a VA knee and lower leg conditions examination in January 2013 to assist in determining the severity of his bilateral chondromalacia patellae; however, he did not report for this examination.  38 C.F.R. § 3.655(b).

In sum, the Veteran is competent to report pain in his knees from use without flare ups since separation from service, and the Board finds him credible.  The weight of the evidence demonstrates that pain did not cause increased functional loss and that the Veteran's chondromalacia patellae symptoms of pain and crepitus do not meet the schedular minimum for a zero percent rating under the limitation of motion diagnostic codes.  As such, and resolving reasonable doubt in the Veteran's favor, the Board finds that initial ratings of 10 percent, and no higher, for both left and right knee chondromalacia patellae due to arthritis with pain and noncompensable limitation of motion are warranted under Diagnostic Code 5003.  38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Migraines

The Veteran is in receipt of a 10 percent initial rating for migraines; however, he seeks entitlement to a higher initial rating.  He contends that the "original characterization/understanding [of his migraines] was not accurate" and that his migraines have "gotten worse."  VA Form 9, Appeal to Board of Veterans' Appeals, dated January 2010.

Migraines are rated under Diagnostic Code 8100.  A 50 percent rating is warranted with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation is awarded with characteristic prostrating attacks occurring on an average once a month over last several months.  A 10 percent evaluation is warranted with characteristic prostrating attacks averaging one in 2 months over the last several months.  38 C.F.R. § 4.124a.

After review of the evidence, lay and medical, the Board finds that a higher initial rating than 10 percent for migraines is not warranted for any period.  For the entire initial rating period, characteristically prostrating migraines have occurred irregularly and averaged no more than one in two months over a period of several months.

In February 2005, when he filed his claim for service connection, the Veteran reported that he could "go months without having [a migraine]."  In a November 2005 VA examination, he reported that he got a headache "once every one to two months" that lasted from one to four hours and were often relieved with a nap.  A private treatment report from March 2008 noted that the Veteran had "occasional, severe headaches, one every three months."  Bozeman Deaconess Hospital, Emergency Physician Records, dated March 2008.  In January 2010, the Veteran stated that he had "gone several months without a migraine since [he had] been out" of active service, "but he also had three to four migraines in some months."  The Veteran is competent to report his migraines, and the Board finds him credible.  The Board also finds that the weight of the evidence does not support a finding that the Veteran's migraines occurred with characteristic prostrating attacks on an average once a month, or more frequently, over the last several months.

The Veteran was scheduled for a VA headaches examination in January 2013 to assist in determining the current severity of his migraines; however, he did not report for this examination.  38 C.F.R. § 3.655(b).

For these reasons, the Board finds that the weight of the evidence is against a higher initial rating than 10 percent for migraines.  As the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for anxiety disorder, NOS, Diagnostic Code 9413, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, weight of the evidence shows that a staged rating for anxiety disorder, NOS, appropriately accounts for the worsening of the Veteran's symptoms during the initial rating period.  In considering the lay and medical evidence, the Veteran's anxiety disorder, NOS, is manifested generally by panic attacks more than once a week, constricted mood, moderately impaired concentration and attention, depressed mood, anxiety, flattened affect, sleep impairment, impaired impulse control, impaired judgment, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The Veteran experienced occupational and social impairment with reduced reliability and productivity, also explicitly part of the schedular rating criteria.

The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  In this case, the Veteran was assigned a GAF score of 75 in October 2005, which reflects transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments) resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work), and a GAF score of 59 in December 2012, which reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Veteran has reported no hospitalization for any psychiatric reasons.

The schedular criteria for migraines, under Diagnostic Code 8100, provide for disability ratings based on frequency of characteristic prostrating attacks and impact on employment.  Competent lay and medical evidence indicate migraines occurred irregularly, not occurring at all sometimes for months, a pattern which is contemplated by the rating schedule.  While the Veteran reported having to miss work at times due to migraines, the evidence did not demonstrate economic inadaptability.

In comparing the Veteran's disability levels and symptomatology of the bilateral foot and knee disabilities to the rating schedule, the degree of disability of each throughout the entire rating period under consideration is contemplated by the rating schedule and the assigned ratings, are therefore, adequate.  The symptoms of both bilateral plantar fasciitis and bilateral chondromalacia patellae were mild in nature.  Plantar fasciitis manifested as unusual callus formation; some abnormal weight bearing; slight degree of bowing of the Achilles tendons with no bone or flat foot deformity; and pain on use of the feet with no flare-ups.  Bilateral chondromalacia patellae was manifested by pain and crepitus on use of the knees.  The schedular rating criteria also specifically provide for disability ratings based on limitation of motion, to include due to pain and other orthopedic factors in the feet and knees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  While the Veteran reported pain on use of his feet and knees, he did not experience functional loss due to flare-ups of pain or after repetitive testing.

In the absence of exceptional factors associated with the anxiety disorder, NOS, migraines, and bilateral feet and knees, the Board finds that the criteria for submissions for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for depression is denied.

A higher rating for anxiety disorder, NOS, or 30 percent from February 2, 2005, and 50 percent from December 1, 2012, is granted.

A 10 percent rating, and no higher, for bilateral plantar fasciitis is granted.

A 10 percent rating, and no higher, for left knee chondromalacia patellae is granted.

A 10 percent rating, and no higher, for right knee chondromalacia patellae is granted.

A rating in excess of 10 percent for migraines is denied.

____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


